       Case: 1:17-cv-07881 Document #: 63 Filed: 02/05/19 Page 1 of 3 PageID #:867



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    CASCADES AV LLC

                         Plaintiff,
                                                      Civil Action No. 1:17−cv−07881
                   vs.
                                                      Honorable Thomas M. Durkin
    EVERTZ MICROSYSTEMS, LTD.

                         Defendant.


                                 STIPULATION OF DISMISSAL

         Under Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Cascades AV, LLC (“Cascades”) and

Defendant Evertz Microsystems, Ltd. (“Evertz”) hereby stipulate to Cascades’ dismissal with

prejudice of all claims asserted by Cascades against Evertz and without prejudice all claims

asserted by Evertz against Cascades in this action, with each party to bear its own costs and fees.



    Dated: February 5, 2019                       Respectfully submitted,

                                                  /s/ Robert P. Greenspoon
                                                  Robert P. Greenspoon
                                                  rpg@fg-law.com
                                                  Flachsbart & Greenspoon LLC
                                                  333 N. Michigan Ave., Suite 2700
                                                  Chicago, IL 60601-3901
                                                  Phone: (312) 551-9500
                                                  Fax: (312) 551-9501

                                                  Attorney for Plaintiff
                                                  Cascades AV LLC




	                                                1
       Case: 1:17-cv-07881 Document #: 63 Filed: 02/05/19 Page 2 of 3 PageID #:868



    Dated: February 5, 2019                 Seen and Agreed:

                                            /s/Elizabeth Brannen
                                            Elizabeth Brannen (admitted pro hac vice)
                                            STRIS & MAHER LLP
                                            725 S Figueroa St., Ste 1830
                                            Los Angeles, CA 90017
                                            Telephone: (213) 995-6809
                                            Facsimile: (213) 995-2708
                                            elizabeth.brannen@strismaher.com

                                            Andrew D. Campbell
                                            Rebekah H. Parker
                                            NOVACK AND MACEY LLP
                                            100 North Riverside Plaza
                                            Chicago, IL 60606
                                            Telephone: (312) 419-6900
                                            Facsimile: (312) 419-6928
                                            acampbell@novackmacey.com
                                            rparker@novackmacey.com
                                            Local Counsel for Defendant

                                            Thad A. Davis (admitted pro hac vice)
                                            Y. Ernest Hsin (admitted pro hac vice)
                                            GIBSON DUNN & CRUTCHER LLP
                                            555 Mission Street, Suite 3000
                                            San Francisco, CA 94105
                                            Telephone: (415) 393-8200
                                            Facsimile: (415) 393-8306
                                            tdavis@gibsondunn.com
                                            ehsin@gibsondunn.com




	                                          2
    Case: 1:17-cv-07881 Document #: 63 Filed: 02/05/19 Page 3 of 3 PageID #:869



                               CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that service of the foregoing document was
made on all counsel of record on February 5, 2019 via the court’s CM/ECF system.

                                           /s/ Robert P. Greenspoon
                                           Robert P. Greenspoon




	                                             3
